Exhibit 10.2

 

EXHIBIT D

to Subscription Agreement

 

REGISTRATION RIGHTS AGREEMENT

 

AGREEMENT dated as of August 5, 2004, between MERCATOR MOMENTUM FUND, L.P.,
MERCATOR MOMENTUM FUND III, L.P, MONARCH POINTE FUND, LTD. (collectively, the
“Funds”) and MERCATOR ADVISORY GROUP, LLC (“MAG”) (the Funds and MAG are
referred to individually as a “Holder” and collectively as the “Holders”), and
Global ePoint, Inc., a Nevada corporation (the “Company”).

 

WHEREAS, the Funds have purchased, for an aggregate of $5,500,000 an aggregate
of 55,000 shares of Series A Convertible Preferred Stock (the “Series A Stock”)
from the Company, and have the right to cause their Series A Stock to be
converted into shares of Common Stock, $0.03 par value (the “Common Stock”), of
the Company, pursuant to the conversion formula set forth in the Certificate of
Determination;

 

WHEREAS, each Fund and MAG have acquired Warrants (together, the “Warrants”)
from the Company, pursuant to which the Holders have the right to purchase in
the aggregate up to 330,000 shares of the Common Stock through the exercise of
the Warrants;

 

WHEREAS, the Company desires to grant to the Holders the registration rights set
forth herein with respect to the shares of Common Stock issuable upon the
conversion of the Series A Stock and the exercise of the Warrants.

 

NOW, THEREFORE, the parties hereto mutually agree as follows:

 

1. Registrable Securities. As used herein the terms “Registrable Securities”
means all of the shares of Common Stock (i) issued upon the conversion of the
Series A Stock (the “Conversion Shares”) and (ii) upon exercise of the Warrants
(the “Warrant Shares”), provided, however, that with respect to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when, as of the date of determination that (a) such securities have been
effectively registered under the Securities Act of 1933, as amended (the
“Securities Act”), and disposed of pursuant thereto, or (b) registration under
the Securities Act is no longer required for the immediate public distribution
of such securities. In the event of any merger, reorganization, consolidation,
recapitalization or other change in corporate structure affecting the Common
Stock, such adjustment shall be made in the definition of “Registrable
Securities” as is appropriate in order to prevent any dilution or enlargement of
the rights granted pursuant to this Section 1.

 

2. Registration.

 

(a) The Company shall file a registration statement (the “Registration
Statement”) with the Securities and Exchange Commission (the “SEC”) within
thirty (30) days after the date of this Agreement in order to register the
resale of the Registrable Securities under the Securities Act. Once effective,
the Company shall maintain the effectiveness of the Registration Statement until
the earlier of (i) the date that all of the Registrable Securities have been
sold, or (ii) the date that the Company receives an opinion of counsel to the
Company that all of the Registrable Securities may be freely traded without
registration under the Securities Act, under Rule 144 promulgated under the
Securities Act or otherwise.



--------------------------------------------------------------------------------

(b) The Company will initially include in the Registration Statement as
Registrable Securities Two Million One Hundred Sixty-Three Thousand Three
Hundred Thirty-Three (2,163,333) shares of Common Stock.

 

3. Covenants of the Company with Respect to Registration.

 

The Company covenants and agrees as follows:

 

(a) The Company shall use best efforts to cause the Registration Statement to
become effective with the SEC as promptly as possible and in no event more than
120 days after the date of this Agreement. If any stop order shall be issued by
the SEC in connection therewith, the Company shall use best efforts to obtain
promptly the removal of such order. Following the effective date of the
Registration Statement, the Company shall, upon the request of any Holder,
forthwith supply such reasonable number of copies of the Registration Statement,
preliminary prospectus and prospectus meeting the requirements of the Securities
Act, and any other documents necessary or incidental to the public offering of
the Registrable Securities, as shall be reasonably requested by the Holder to
permit the Holder to make a public distribution of the Holder’s Registrable
Securities. The obligations of the Company hereunder with respect to the
Holder’s Registrable Securities are subject to the Holder’s furnishing to the
Company such appropriate information concerning the Holder, the Holder’s
Registrable Securities and the terms of the Holder’s offering of such
Registrable Securities as the Company may reasonably request in writing.

 

(b) The Company shall pay all costs, fees and expenses in connection with the
Registration Statement filed pursuant to Section 2 hereof including, without
limitation, the Company’s legal and accounting fees, printing expenses, and blue
sky fees and expenses; provided, however, that each Holder shall be solely
responsible for the fees of any counsel retained by the Holder in connection
with such registration and any transfer taxes or underwriting discounts,
commissions or fees applicable to the Registrable Securities sold by the Holder
pursuant thereto.

 

(c) The Company will take all actions which may be required to qualify or
register the Registrable Securities included in the Registration Statement for
the offer and sale under the securities or blue sky laws of such states as are
reasonably requested by each Holder of such securities, provided that the
Company shall not be obligated to execute or file any general consent to service
of process or to qualify as a foreign corporation to do business under the laws
of any such jurisdiction.

 

4. Additional Terms.

 

(a) The Company shall indemnify and hold harmless the Holders and each
underwriter, within the meaning of the Securities Act, who may purchase from or
sell for any Holder, any Registrable Securities, from and against any and all
losses, claims, damages and liabilities caused by any untrue statement of a
material fact contained in the Registration Statement, any other registration
statement filed by the Company under the Securities Act with

 

-2-



--------------------------------------------------------------------------------

respect to the registration of the Registrable Securities, any post-effective
amendment to such registration statements, or any prospectus included therein or
caused by any omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as such losses, claims, damages or liabilities are caused by any such
untrue statement or omission based upon information furnished or required to be
furnished in writing to the Company by the Holders or underwriter expressly for
use therein, which indemnification shall include each person, if any, who
controls any Holder or underwriter within the meaning of the Securities Act and
each officer, director, employee and agent of each Holder and underwriter;
provided, however, that the indemnification in this Section 4(a) with respect to
any prospectus shall not inure to the benefit of any Holder or underwriter (or
to the benefit of any person controlling any Holder or underwriter) on account
of any such loss, claim, damage or liability arising from the sale of
Registrable Securities by the Holder or underwriter, if a copy of a subsequent
prospectus correcting the untrue statement or omission in such earlier
prospectus was provided to such Holder or underwriter by the Company prior to
the subject sale and the subsequent prospectus was not delivered or sent by the
Holder or underwriter to the purchaser prior to such sale and provided further,
that the Company shall not be obligated to so indemnify any Holder or any such
underwriter or other person referred to above unless the Holder or underwriter
or other person, as the case may be, shall at the same time indemnify the
Company, its directors, each officer signing the Registration Statement and each
person, if any, who controls the Company within the meaning of the Securities
Act, from and against any and all losses, claims, damages and liabilities caused
by any untrue statement of a material fact contained in the Registration
Statement, any registration statement or any prospectus required to be filed or
furnished by reason of this Agreement or caused by any omission to state therein
a material fact required to be stated therein or necessary to make the
statements therein not misleading, insofar as such losses, claims, damages or
liabilities are caused by any untrue statement or omission based upon
information furnished in writing to the Company by the Holder or underwriter
expressly for use therein.

 

(b) If for any reason the indemnification provided for in the preceding section
is held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, claim, damage, liability or expense referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party thereunder, shall contribute to the amount paid or payable by the
indemnified party as a result of such loss, claim, damage or liability in such
proportion as is appropriate to reflect the relative fault of the indemnified
party and the indemnifying party, as well as any other relevant equitable
considerations.

 

(c) Neither the filing of a Registration Statement by the Company pursuant to
this Agreement nor the making of any request for prospectuses by the Holder
shall impose upon any Holder any obligation to sell the Holder’s Registrable
Securities.

 

(d) Each Holder, upon receipt of notice from the Company that an event has
occurred which requires a Post-Effective Amendment to the Registration Statement
or a supplement to the prospectus included therein, shall promptly discontinue
the sale of Registrable Securities until the Holder receives a copy of a
supplemented or amended prospectus from the Company, which the Company shall
provide as soon as practicable after such notice.

 

-3-



--------------------------------------------------------------------------------

(e) If the Company fails to keep the Registration Statement referred to above
continuously effective during the requisite period, then the Company shall,
promptly upon the request of any Holder, use best efforts to update the
Registration Statement or file a new registration statement covering the
Registrable Securities remaining unsold, subject to the terms and provisions
hereof.

 

(f) Each Holder agrees to provide the Company with any information or
undertakings reasonably requested by the Company in order for the Company to
include any appropriate information concerning the Holder in the Registration
Statement or in order to promote compliance by the Company or the Holder with
the Securities Act.

 

(g) The Company agrees that it shall cause each of its shareholders owning ten
percent (10%) or more of the Company’s outstanding Common Stock to refrain from
selling any shares of the Company’s Common Stock until the Registration
Statement has initially been declared effective.

 

(h) Each Holder, on behalf of itself and its affiliates, hereby covenants and
agrees not to, directly or indirectly, offer to “short sell”, contract to “short
sell” or otherwise “short sell” any securities of the Company, including,
without limitation, shares of Common Stock that will be received as a result of
the conversion of the Series A Stock or the exercise of the Warrants.

 

5. Governing Law. This Agreement shall be deemed to have been made and delivered
in the State of California and shall be governed as to validity, interpretation,
construction, effect and in all other respects by the internal substantive laws
of the State of California, without giving effect to the choice of law rules
thereof.

 

6. Amendment. This Agreement may only be amended by a written instrument
executed by the Company and the Holders.

 

7. Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings of the parties, oral and written, with
respect to the subject matter hereof.

 

8. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same document.

 

9. Notices. All communications hereunder shall be in writing and shall be hand
delivered, mailed by first-class mail, couriered by next-day air courier or by
facsimile at the addresses set forth below.

 

If to the Holders:   Mercator Advisory Group, LLC     Mercator Momentum Fund,
L.P.     Mercator Momentum Fund III, L.P.     Monarch Pointe Fund, Ltd.     555
South Flower Street, Suite 4500     Los Angeles, CA 90071     Attention: David
Firestone

 

-4-



--------------------------------------------------------------------------------

With a copy to:   Sheppard Mullin Richter & Hampton LLP     333 South Hope
Street     48th Floor     Los Angeles, CA 90071-1448     Telephone No.: (213)
620-1780     Facsimile No.: (213) 620-1398     Attention: David C. Ulich
If to the Company:   Global ePoint, Inc.     339 South Cheryl Lane     City of
Industry, CA 91789     Attention: Toresa Lou, Chief Executive Officer    
Telephone (909) 869-1688     Fax (909) 598-2936 With a copy to:   Preston, Gates
& Ellis LLP     1900 Main Street, Suite 600     Irvine, CA 92614-7319     Attn:
Dan Donahue     Tel: (949) 253-0900     Fax: (949) 253-0902

 

All such notices and communications shall be deemed to have been duly given: (i)
when delivered by hand, if personally delivered; (ii) five business days after
being deposited in the mail, postage prepaid, if mailed certified mail, return
receipt requested; (iii) one business day after being timely delivered to a
next-day air courier guaranteeing overnight delivery; (iv) the date of
transmission if sent via facsimile to the facsimile number as set forth in this
Section or the signature page hereof prior to 4:00 p.m. on a business day, or
(v) the business day following the date of transmission if sent via facsimile at
a facsimile number set forth in this Section or on the signature page hereof
after 4:00 p.m. or on a date that is not a business day. Change of a party’s
address or facsimile number may be designated hereunder by giving notice to all
of the other parties hereto in accordance with this Section.

 

10. Binding Effect; Benefits. Any Holder may assign its rights hereunder. This
Agreement shall inure to the benefit of, and be binding upon, the parties hereto
and their respective heirs, legal representatives, successors and assigns.
Nothing herein contained, express or implied, is intended to confer upon any
person other than the parties hereto and their respective heirs, legal
representatives and successors, any rights or remedies under or by reason of
this Agreement.

 

11. Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of this Agreement.

 

-5-



--------------------------------------------------------------------------------

12. Severability. Any provision of this Agreement which is held by a court of
competent jurisdiction to be prohibited or unenforceable in any jurisdiction(s)
shall be, as to such jurisdiction(s), ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

13. Jurisdiction. Each of the parties irrevocably agrees that any and all suits
or proceedings based on or arising under this Agreement may be brought only in
and shall be resolved in the federal or state courts located in the City of Los
Angeles, California and consents to the jurisdiction of such courts for such
purpose. Each of the parties irrevocably waives the defense of an inconvenient
forum to the maintenance of such suit or proceeding in any such court. Each of
the parties further agrees that service of process upon such party mailed by
first class mail to the address set forth in Section 9 shall be deemed in every
respect effective service of process upon such party in any such suit or
proceeding. Nothing herein shall affect the right of either party to serve
process in any other manner permitted by law. Each of the parties agrees that a
final non-appealable judgment in any such suit or proceeding shall be conclusive
and may be enforced in other jurisdictions by suit on such judgment or in any
other lawful manner.

 

14. Attorneys’ Fees and Disbursements. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party or parties shall be entitled to receive from the other party or parties
reasonable attorneys’ fees and disbursements in addition to any other relief to
which the prevailing party or parties may be entitled.

 

[The balance of this page is intentionally left blank.]

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.

 

GLOBAL EPOINT, INC. By:  

/s/ John Pan

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Its:   President HOLDERS: MERCATOR MOMENTUM FUND, L.P. BY: MERCATOR ADVISORY
GROUP, LLC, GENERAL PARTNER By:  

/s/    David Firestone

--------------------------------------------------------------------------------

Name:   David Firestone Its:   Managing Member MERCATOR MOMENTUM FUND III, L.P.
BY MERCATOR ADVISORY GROUP, LLC GENERAL PARTNER By:  

/s/    David Firestone

--------------------------------------------------------------------------------

Name:   David Firestone Its:   Managing Member MONARCH POINTE FUND, LTD. By:  

/s/    David Firestone

--------------------------------------------------------------------------------

Name:   David Firestone Its:   President MERCATOR ADVISORY GROUP, LLC By:  

/s/    David Firestone

--------------------------------------------------------------------------------

Name:   David Firestone Its:   Managing Member

 

-7-